Citation Nr: 1107327	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-10 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for periodontitis (claimed 
as gum disease).

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for peripheral vascular 
disease (PVD) of the right lower extremity (claimed as 
circulation disorder).  

4.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement to 
service connection for PVD of the left lower extremity (claimed 
as circulation disorder); and if so, whether service connection 
is warranted.

5.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder (PTSD); and if so, whether 
service connection is warranted.


6.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement to 
service connection for arthritis; and if so, whether service 
connection is warranted.

7.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement to 
service connection for hypertension; and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to October 
1975.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in part, denied entitlement to the benefits 
currently sought on appeal.

In June 2010, the Board remanded these issues to afford the 
Veteran the opportunity to testify before the Board.  A hearing 
on these matters was held before the undersigned Acting Veterans 
Law Judge sitting at the RO in November 2010.  A copy of the 
hearing transcript has been associated with the claims file.

Clarification of Issue on Appeal

The Board has recharacterized the Veteran's petition to reopen 
his previously denied claim of entitlement to service connection 
for PTSD, to more broadly encompass entitlement to service 
connection for an acquired psychiatric disability, to include 
PTSD, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled).

The aforementioned issues, including entitlement to service 
connection for PVD of the left lower extremity, are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
The Veteran will be notified if further action on his part is 
required.


FINDINGS OF FACT

1.  A November 2002 rating decision denied entitlement to service 
connection for a circulation disorder of the left lower extremity 
on the basis that there was no medical diagnosis of such a 
disability.  The Veteran did not file an appeal following 
appropriate notice, and that decision became final.

2.  Evidence received since the issuance of the November 2002 
rating decision relates to an unestablished fact necessary to 
substantiate the claim, specifically that the Veteran has been 
diagnosed with PVD, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2002 RO decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2010).

2.  The evidence added to the record since November 2002 is new 
and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has submitted evidence sufficient to 
reopen his claim of entitlement to service connection for PVD of 
the left lower extremity.  The Board concurs.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
Veteran's new and material evidence claim for peripheral vascular 
disease, left lower extremity, the Board concludes that the VCAA 
does not preclude the Board from adjudicating this portion of the 
claim, because the Board is taking favorable action by reopening 
his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

Service connection for a circulation disorder of the left lower 
extremity was initially denied by rating decision dated November 
2002, on the grounds that there was no competent medical evidence 
of a diagnosis of such a disability.  The Veteran did not appeal 
the decision, and it is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

An application to reopen the claim was filed in September 2004.  
Newly received evidence includes February 2010 VA clinical note 
indicating a diagnosis of peripheral vascular disease.  

New and material evidence means evidence not previously submitted 
to agency decision makers, which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of the 
last prior final denial, and must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the credibility 
of the new evidence is to be presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required to 
award the service connection claim.  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals 
for the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be enough 
to convince the Board to grant a claim.  See also Shade v. 
Shinseki, 24 Vet. App. 110 (2010).

On review, the Board finds that the Veteran has submitted new and 
material evidence that is sufficient to reopen the claim.  The 
Veteran has been diagnosed with peripheral vascular disease, a 
circulatory disorder.  This new evidence relates to an 
unestablished fact necessary to substantiate the claim and raises 
a reasonable possibility of establishing the claim.  Therefore, 
presuming its credibility, the evidence is new and material.  As 
new and material evidence has been received, the appeal is 
granted insofar as the previously denied claim of entitlement to 
service connection for PVD of the left lower extremity is 
reopened.  





ORDER

New and material evidence having been submitted, the application 
to reopen the claim of service connection for peripheral vascular 
disease of the left lower extremity is granted, and to this 
extent, the appeal is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claims.

New and Material Evidence Claims

With respect to the Veteran's petition to reopen his claims of 
entitlement to service connection for PTSD, arthritis, and 
hypertension, the Board finds that a Remand is appropriate to 
address notification deficiencies under the VCAA.

Specifically, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims clarified VA's 
duty to notify in the context of claims to reopen.  With respect 
to such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the Secretary 
is required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that had been 
found insufficient in the previous denial.  

Although the May 2005 VCAA letter associated with the claims 
folder advised the Veteran what evidence is necessary to 
substantiate his underlying service connection claims for PTSD, 
arthritis, and hypertension, that letter did not appropriately 
discuss the bases for the prior denials of these claims.  Thus, 
the Board finds that the May 2005 letter does not comply with the 
holding in Kent.  See Kent, supra.

VA Treatment Records

During his November 2010 Board hearing, the Veteran indicated 
that he has received all of his medical treatment at the VA 
Medical Centers in Montgomery and Tuskegee, Alabama.  However, 
review of the claims file reveals that there are no records on 
file from these facilities after September 2002, with the 
exception of several records dated in February 2010.  VA has a 
duty to assist the Veteran in obtaining all potentially relevant 
documents to substantiate his claims, including medical evidence 
either to verify or not verify the claims.  38 U.S.C.A. § 
5103A(a)(1), (b) (West 2002); 38 C.F.R.§ 3.159(c) (2010).  
Therefore, an attempt should be made to obtain all of the 
Veteran's VA treatment records dated from September 2002 to 
present.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998) 
(Records created by VA are considered constructively part of the 
record and should be associated with the claims file); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Social Security Administration (SSA) Records

The record further reflects that the Veteran is receiving SSA 
disability benefits.  The basis for the SSA's decision to grant 
disability benefits is unclear.  Pursuant to Littke v. Derwinski, 
1 Vet. App. 90 (1990), the RO should obtain all records 
associated with such determination.  See also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

VA Examinations

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case. 

During his November 2010 Board hearing, the Veteran testified 
that he has observed rashes on his arms, which are itchy and 
characterized by "little bumps."  The Veteran is competent to 
report symptoms of a skin rash on his arms.  See Layno v. Brown, 
6 Vet. App. 465, 467-69 (1994); see also 38 C.F.R. § 3.159(a)(2) 
(noting competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a 
layperson).  Review of the Veteran's service treatment records 
reflects a complaint of loss of pigmentation on the arms and back 
in July 1974, and treatment for a "severe extensive rash upper 
part of body" in August 1974.  The Veteran has not been afforded 
a VA examination of his skin disorder.  Thus, there is 
insufficient competent medical evidence for VA to make a decision 
on this claim.  See McLendon, supra.  Upon Remand, a VA 
examination should be scheduled to determine the nature and 
etiology of the Veteran's skin disorder.

Further, as indicated above, the Veteran has been diagnosed with 
PVD and his service treatment records document complaints of pain 
and swelling in the lower extremities.  A VA examination should 
also be scheduled upon Remand to determine the nature and 
etiology of the Veteran's PVD of the lower extremities.

Accordingly, the case is REMANDED for the following action:

1.  The AMC is requested to provide the 
Veteran with corrective notice under 38 
U.S.C.A. § 5103(a) that (1) notifies the 
Veteran of the evidence and information 
necessary to reopen the claims of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD, arthritis, and hypertension; (2) 
notifies the Veteran of the specific 
reasons for the previous denials; and (3) 
notifies the Veteran of what specific 
evidence would be required to substantiate 
the element or elements needed to grant 
the Veteran's service connection claims.  
See Kent v. Nicholson, 20 Vet. App. 1 
(2006), 

2.  The AMC is requested to obtain all 
outstanding VA treatment records dated 
from September 2002 to the present.  All 
reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained, issue a formal 
determination that the requested records 
do not exist or that further efforts to 
obtain such records would be futile.  This 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e). 

3.  The AMC is requested to contact the 
Social Security Administration (SSA) and 
request a copy of the Veteran's complete 
SSA disability benefits file, including 
any administrative decision(s) on the 
Veteran's application for SSA disability 
benefits and all of the underlying medical 
records.  A copy of any response(s) from 
SSA, to include a negative reply, should 
be included in the claims file.  All 
records provided by SSA also should be 
included in the claims file.

4.  After the aforementioned development 
has been completed, the AMC is requested 
to schedule the Veteran for a VA skin 
examination to determine the nature and 
etiology of any currently diagnosed skin 
disorder.  The claims file and a complete 
copy of this Remand should be reviewed in 
conjunction with the VA examination and 
the examination report should reflect that 
this has been accomplished.  The VA 
examiner is requested to specifically 
address the following:

(A)  State whether the Veteran has a 
current skin disorder.  If the claimed 
skin disorder is not present upon 
examination, the VA examiner is requested 
to render an opinion based upon the 
Veteran's statements as to the history and 
appearance of the skin disorder and the 
service treatment records documenting 
treatment for rashes on the upper 
extremities.  The VA examiner is also 
advised that the Veteran's lay statements 
as to his observations of a skin disorder 
are competent and must be considered 
despite the lack of medical evidence of 
post-service treatment for a skin 
disorder.  

(B)  If a skin disorder is diagnosed, the 
VA examiner is requested to state whether 
it is at least as likely as not (50 
percent or greater probability) that the 
Veteran suffers from this current skin 
disorder as a result of his time in active 
duty service.  The VA examiner should 
specifically address the July and August 
1974 in-service findings of a skin rash on 
the Veteran's arms in rendering an 
opinion.  

(C)  A complete rationale should accompany 
all opinions provided and the examination 
report must be typed.

5.  The AMC is requested to schedule the 
Veteran for an appropriate VA examination 
to determine the nature and etiology of 
his peripheral vascular disease of the 
lower extremities.  The claims file and a 
complete copy of this Remand should be 
reviewed in conjunction with the VA 
examination and the examination report 
should reflect that this has been 
accomplished.  All indicated studies 
should be conducted.  All pertinent 
pathology that is found on examination 
should be noted in the evaluation report.  
The VA examiner is requested to 
specifically address the following:

(A)  For any peripheral vascular disease 
or other circulatory disorder of the lower 
extremities found, the VA examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that it had its 
clinical onset during service.  

(B)  A complete rationale should be 
provided for all opinions expressed, and 
any opinion should be reconciled with the 
service treatment records documenting 
treatment for pain and swelling in the 
lower extremities.  The examination report 
should be typed.

6.  Thereafter, the AMC must review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, review the requested 
medical opinions to ensure that they are 
responsive to and in compliance with the 
directives of this Remand and if not, 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be readjudicated. 
If the claims remain denied, a 
Supplemental Statement of the Case should 
be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, these 
issues should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this Remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


